Citation Nr: 1145972	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-40 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the feet, claimed as a residual of frostbite.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for chronic headaches.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar spine degenerative joint disease (DJD).

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected chronic sinusitis.

7.  Entitlement to an initial compensable disability rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.  Service in Southwest Asia is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran's June 2006 claim was granted in-part and denied in-part in the October 2007 rating decision.  The RO granted service connection for sleep apnea, chronic sinusitis, lumbar spine DJD, DJD of the left middle finger, hypertension and erectile dysfunction.  The RO denied service connection for chronic headaches, allergic rhinitis, bilateral hearing loss, a right ankle condition, tinea versicolor, and bilateral lower extremity frostbite residuals.  The Veteran disagreed with the disability ratings of the service-connected spine, sinusitis and hypertension disabilities, and disagreed with the denial of service connection for allergic rhinitis, bilateral hearing loss, frostbite residuals and headaches, and he perfected an appeal of those issues.  In a March 2011hearing in Washington, D.C., the Veteran presented testimony in support of his claim before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included with the Veteran's VA claims folder.

The veteran also raised the issue of entitlement to an increased evaluation for erectile dysfunction during the Board hearing.  See hearing transcript at p. 15.  In addition, he reported to the VA examiner in September 2007 that he was not working due to his back disability, however at a later point since his discharge from service he was reportedly working.  Nevertheless, the evidence raises the issue of entitlement to a total disability rating based on individual unemployability due to a service connected disability.  As neither matter is currently developed or certified for appellate review, they are referred to the RO for appropriate action.

The issues of entitlement to service connection for allergic rhinitis, a disability of the feet, and chronic headaches, and the issues of entitlement to initial increased disability ratings for lumbar spine DJD, sinusitis, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent medical evidence supports a conclusion that the Veteran has no current hearing disability.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a July 2007 letter of the evidence required to substantiate a claim for service connection and how VA determines a disability rating and an effective date for a claimed disability.  The letter further informed the Veteran of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers. Moreover, the Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination."  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that VBA obtained the Veteran's service treatment records, VA treatment records and private medical records that were identified by the Veteran.  The Veteran received a VA medical examination in September 2007.  As indicated in the Introduction, the Veteran provided testimony at a hearing before the undersigned in March 2011.  

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the issues on appeal.

Hearing loss

As above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  If these criteria are not met, then VA regulations prohibit the payment of compensation.

The Veteran was examined in September 2007 for hearing loss by a VA audiological examiner.  As noted above, in order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The VA examiner's September 2007 audiological examination report concluded that the Veteran has a mild high frequency hearing loss bilaterally. The report includes the following findings:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
35
LEFT
10
20
20
25
35

The examiner noted that the veteran's Maryland CNC Test speech recognition scores were 96 percent for the right ear and 100 percent for the left ear.  The examination report is adequate because, even though the claims folder was not available for review, the examiner conducted a thorough audiological evaluation, and thereby provided sufficient information for the Board to determine whether the Veteran currently has a hearing loss disability.

It is also noted that an evaluation completed in December 2006 resulted in a diagnosis of hearing that was essentially normal at all frequencies in both ears.  Word recognition scores were 100 percent bilaterally.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
25
LEFT
10
5
5
10
25

On audiological evaluation for separation/retention that was completed in service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
10
5
LEFT
0
0
10
5
10

Another examination conducted in service, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
10
25
LEFT
5
0
5
5
10

As noted above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  In this case, none of the audiological test results show that the Veteran has hearing loss that meets the criteria of 38 C.F.R. § 3.385.  

The Board observes that the Veteran testified about the noise he was exposed to during service.  See hearing transcript at pages 20-21.  The September 2007 examiner's report notes similar statements by the Veteran and the examiner took the comments into consideration.  It appears that the examiner did not discount the Veteran's exposure to noise during service, but rather found that the hearing test results did not meet VA criteria for hearing loss disability.  To the extent that the Veteran's statements can be construed to be evidence of hearing loss beyond the hearing test results, the statements do not comprise competent evidence showing such hearing loss.  Whether a Veteran has hearing loss for VA purposes is beyond the ability of a lay person to observe.  As above, there is nothing in the record to show that the Veteran is competent to make a statement regarding the specific degree of his hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  To the extent that another VA examination was requested during the hearing, the Board notes that there was no indication that the prior examination was insufficient or that there was a change in the symptoms.  

A review of the medical evidence shows that there is no evidence of a hearing disability for VA purposes manifested within one-year of the Veteran's discharge from active duty and that there is no evidence of a current hearing loss disability.  For those reasons, the Board finds that the Veteran's claim for entitlement to service connection for bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Rhinitis and headaches

The Veteran seeks service connection for rhinitis.  A review of the medical evidence shows that the Veteran was diagnosed with allergic rhinitis by a September 2007 VA examiner and that the Veteran was diagnosed with allergic rhinitis during active duty service.  There is, however, no medical opinion regarding whether the Veteran's current allergic rhinitis disorder is related to the disorder diagnosed during service.  

Similarly, the Veteran seeks service connection for chronic headaches.  A review of the medical evidence shows that the Veteran was diagnosed with "sinus headaches per Veteran history."  The Veteran testified that he had headaches in service, but did not seek treatment beyond over-the-counter medication for them because it would have been inappropriate for someone in his position to seek treatment for headaches and would have been seen as being too minor by his subordinates.  See hearing transcript at pages 12-14.  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).  The Board finds that the nexus issues in their present state raises questions that must be addressed by an appropriately qualified medical provider.  See Charles v. Principi, 16 Vet.App. 370 (2002).  Thus, the issues will be remanded for a medical opinion whether it is at least as likely as not that the Veteran's currently diagnosed allergic rhinitis and chronic sinus headaches were incurred in service.  

The Board further observes that the Veteran testified about both the rhinitis and headache issues in the context of service-connected sinusitis symptoms; many of the symptoms seem to overlap with those the Veteran identified with sinusitis.  See hearing transcript at page 12.   The Veteran's statement raises the contention that his rhinitis and headaches may be aggravated by his service-connected sinusitis disability.  In addition, the Veteran has reported that his headaches are due to his service-connected sleep apnea.  Thus, those issues should be addressed by a VA medical examiner.  

In addition, the Veteran should be provided with notice pursuant to the Veterans Claims Assistance Act concerning how to substantiate his claims on a secondary basis.  

Feet

The Veteran asserts that he currently has residuals of frostbite.  The VA examiner in September 2007 found that there was no evidence of frostbite of the right foot or left foot and that military medical documentation did not reveal a diagnosis of frostbite but rather cold weather exposure.  However, the examiner diagnosed bilateral great toe degenerative joint disease with hallux valgus.  This diagnosis is within one year of his discharge from service.  However, the examiner did not assess the Veteran's motion of the great toes to include whether motion was painful.  
During the hearing, the Veteran reported with respect to the feet that he experienced pain.  While frostbite of the feet was not found, another disorder was diagnosed.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for a disability of the feet.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In light of the examiner's finding of a disability affecting the great toes of the feet, another examination is warranted to determine whether the disability was incurred in service, to include an assessment as to the severity of the degenerative joint disease within one year of the Veteran's discharge from service.
 
Increased disability ratings

The Veteran seeks increased disability ratings for lumbar spine DJD, chronic sinusitis and hypertension.  He has testified that since the September 2007 VA examination, his service-connected disabilities have gotten worse and he seeks a new medical examination to determine the current nature and extent of his disabilities.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of how to substantiate a secondary service connection claim pursuant to the Veterans Claims Assistance Act.

2.  Obtain Tricare records dating from July 2007 from Winn ACH at Fort Stewart, Georgia.  

3.  After the above development is complete, schedule the Veteran for a VA examination with respect to his claims for an increased rating for sinusitis and service connection for headaches and allergic rhinitis.  The claims folder must be forwarded to the examiner for review and the examiner should indicate in the examination report that such review was conducted.  The VA examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current allergic rhinitis and chronic headaches were incurred in active duty military service.  The examiner's attention is directed to the Veteran's credible complaints of headaches in service and thereafter and the service treatment records showing treatment for allergic rhinitis and the Veteran's credible reports that rhinitis continued after discharge from service.  

The examiner should also provide an opinion whether it is at least as likely as not that the Veteran's current allergic rhinitis and chronic headaches are due to or caused by his service-connected sinusitis.  The examiner should also provide an opinion as to whether it is at least as likely as not the allergic rhinitis and headaches are aggravated (i.e., worsened) by the service-connected sinusitis.  

The examiner should also provide an opinion as to whether the headaches are at least as likely as not due to or caused by service-connected sleep apnea.  In addition, are the headaches at least as likely as not aggravated (i.e., worsened) by the service-connected sleep apnea.

The examiner should also report the current nature and extent of the Veteran's service-connected chronic sinusitis disability.

4.  After steps one and two are complete, provide the Veteran with an examination by an appropriate VA medical provider who should report the current nature and extent of the Veteran's service-connected lumbar spine degenerative joint disease disability.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner's report should include a description of the Veteran's thoracolumbar spine range of motion and a determination of whether the Veteran's spine manifests ankylosis.  The examiner should also conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. 

The examiner should also indicate whether the Veteran has a neurologic abnormality associated with the service-connected disability and, if so, the severity thereof.  If there is a neurologic abnormality associated with the spine disability, the examiner should indicate which nerve is affected and provide information as to sensory, motor, etc., symptoms and signs and the severity thereof.  

5.  After steps one and two are complete, provide the Veteran with an examination by an appropriate VA medical provider who should report the current nature and extent of the Veteran's service-connected hypertension disability.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

6.  After steps one and two are complete, provide the Veteran with aVA examination of his feet by an appropriate VA medical provider.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner should diagnose all disabilities of the feet and provide an opinion as to whether any disabilities found upon examination and the degenerative joint disease and hallux valgus diagnosed on VA examination in September 2007 and the subtalar joint synovitis with edema of the left foot shown in June 2010 at least as likely as not began in or are related to active service.  With respect to the degenerative joint disease, the examiner should assess the severity of such and indicate what symptoms the Veteran was experiencing during his first year after discharge from service, to include whether he had painful motion.  

7.  Ensure that the above steps have been accomplished and that the examination reports are adequate.  If any are deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


